COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00442-CR


Ryan Garcia                             §   From Criminal District Court No. 2

                                        §   of Tarrant County (1285698R)

v.                                      §   April 27, 2017

                                        §   Opinion by Justice Pittman

The State of Texas                      §   (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error. We set aside Appellant Ryan Garcia’s conviction and sentence

for aggravated robbery by threat of an elderly person (the trial court’s judgment

on “Count One”), and, having held that Appellant Ryan Garcia’s guilty plea was

voluntary, we affirm the trial court’s judgment on “Paragraph Two of Count One”

convicting him of aggravated robbery by threat with a deadly weapon.


                                   SECOND DISTRICT COURT OF APPEALS


                                   By __/s/ Mark T. Pittman________________
                                      Justice Mark T. Pittman